 Case 2:20-cv-00219-NT Document 11 Filed 02/02/21 Page 1 of 1           PageID #: 53




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 RUSSELL C. JAY,                           )
                                           )
                     Plaintiff,            )
                                           )
 v.                                        ) Docket No. 2:20-cv-00219-NT
                                           )
 MCC WINDHAM, et al.,                      )
                                           )
                     Defendants.           )
                                           )
                                           )

                 ORDER AFFIRMING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      On January 12, 2021, the United States Magistrate Judge filed with the court,

with a copy to the Plaintiff, his Recommended Decision (ECF No. 10), in which the

Magistrate Judge recommended dismissal of the Amended Complaint if the Plaintiff

had not filed an amended pleading within fourteen days. The time within which to

file objections and to file an amended pleading has expired, and neither any objections

nor an amended pleading has been filed. The Magistrate Judge notified the Plaintiff

that failure to object would waive his right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Amended Complaint is DISMISSED.



      SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 2nd day of February, 2021.
